PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/347,453
Filing Date: 3 May 2019
Appellant(s): LOHSE et al.



__________________
Floyd Trillis III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (Preparation of Dry Honey by Microwave–Vacuum Drying).
In regard to claims 1 and 12, Cui et al discloses:
Microwave–vacuum (MWV) drying was investigated as a potential method for obtaining high-quality dried honey. Liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% within about 10 min. The drying curves and the temperature changes of samples were tested during MWV drying at a different of microwave power, vacuum pressure levels and sample thick-nesses. Fructose, glucose, maltose and sucrose contents in the liquid and dry honey were determined by high-performance liquid chromatography (HPLC). The volatiles in the liquid and dry honey were concentrated by solid-phase microextraction (SPME), separated and identified by gas chromatography–mass spectrometry (GC–MS). A sample thickness of less than 8 mm and a vacuum pressure of 30 mbar were identified as the better parameters for the MWV drying. The core temperatures of the sample were about the same as the surface temperatures, the temperature changes were from 30 to 50°C with higher dehydration rates while no darkening of the honey took place during MWV drying. There were no significant changes on the contents of fructose, glucose, maltose and sucrose in the honey after MWV drying. The volatile acids, alcohols, aldehydes and esters made up the bulk of the identified aroma compounds of the 

Hence, in regard to claims 1 and 12, Cui et al discloses a process of preparing a reaction flavor solid composition comprising the step of heating an aqueous slurry containing reaction flavor precursor compounds using microwave radiation to form a reaction flavor and concomitantly drying the slurry to form a reaction flavor solid composition.
In regard to claim 13, it is noted that dried honey is suitable as food.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (Preparation of Dry Honey by Microwave–Vacuum Drying).
In regard to claims 2 and 10, the unheated honey inherently meets the claimed limitations of the moisture content of 15-50 wt % of the total weight of the slurry and the viscosity (Abstract).
In regard to claims 3 and 15, Cui et al discloses that liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% (Abstract).
In regard to claims 4, 7 and 16-17, Cui et al discloses liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% within about 10 min (Abstract).
In regard to claims 5-6 and 18, Cui et al discloses the temperature changes were from 30 to 50°C (Abstract).
In regard to claim 8, Cui et al discloses a vacuum pressure of 30 mbar were identified as the better parameters for the MWV drying (Abstract).
In regard to claim 11, Cui et al does not disclose any carrier materials.

Further in regard to the temperature, concentration, time and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature, concentration, time and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

(2) Response to Argument
Appellant’s arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
On page 6 of the Appeal brief, Appellant refers to the passages in the Specification that address the notion of the “reaction flavor”. 

On pages 7 and 8 of the Appeal brief, Appellant presents the following argument:
Page 6 of the Office Action equates the carbohydrates and protein in the liquid honey of Cui to the claim 1 reaction flavour precursor compounds. The liquid honey of Cui is not an aqueous slurry containing reaction flavour precursor compounds, and subjecting liquid honey to MWY drying would not form a reaction flavor, as recited in claim 1. In addition, the liquid honey of Cui has a sweet flavour, whereas Appellant’s Specification (page 2, lines 1-4) discloses that reaction flavour precursor ingredients employed in the preparation of reaction flavour solid compositions may have little or no flavour in and of themselves, this being developed or produced by a complex series of consecutive and/or competing reactions, such as Maillard reactions.

Appellant’s Specification (page 7, lines 1-3) discloses that the temperature of the slurry is such as to cause the reaction flavour to form in a time scale during which the slurry also dehydrates to form the reaction flavour solid composition, wherein such a temperature is from 100°C-180°C. In contrast, Cui discloses using “mild” temperatures (30-50°C) which do not permit to formation of reaction flavour. (Page 587, right-hand column.) In particular, Cui discloses, “[I]n order to reserve the flavors that are easily volatilized by higher temperature and lower
pressure, the microwave output power (density) should be carefully chosen so that the total drying time is shorter as possible and drying temperature is mild.” (Page 587, left-hand column.) The essential “mild” temperatures disclosed in Cui are not capable of forming a reaction flavor or a reaction flavour solid composition, as recited in claim 1.

In response to Appellant’s arguments, it is noted that the instant independent claim 1, is directed to “[a] process of preparing a reaction flavour solid composition comprising the step of heating an aqueous slurry containing reaction flavour precursor compounds using microwave 
According to the instant specification, reaction flavors are formed from amino acids and reducing sugars:
[0019] According to the EFFA Guidance Document on the EC Regulation on Flavourings, "thermal process flavours" are reaction flavours that are formed from reducing sugar and amino acids/amine sources. "Flavouring preparations", on the other hand, are handled as outlined in the "EFFA Guidance Document for the Production of Natural Flavouring Substances & (Natural) Flavouring Preparations in the EU. 

[0057] Precursor compounds that may be employed in the slurry are well known in the art, and they may vary, in a manner known to a skilled flavourist, depending upon the particular reaction flavour that it is desired to create. Precursor compounds include amino acids/amine sources (or their sources) and reducing sugars. The slurries may also include lipids or fats, spices and protein sources, such as hydrolyzed vegetable proteins (HVPs) or yeast autolysates. 

Appellant’s attention is directed to Cui et al (Preparation of Dry Honey by Microwave–Vacuum Drying):
Honey is a sweet viscous yellowish liquid with tempting flavors, which is elaborated by the honeybee from the nectar of plants. It contains fructose and glucose (60–85%) as the predominant monosaccharides, maltose and sucrose (7–10%) as the most important disaccharides, melezitose as the main trisaccharide and other low molecular weight oligosaccharides (Doner, 1977, Doner and Hicks, 1982, Lazaridou et al., 2004). Beside those, antioxidants (such as pinocembrin, pinobanksin, chrysin and galagin), acids (primarily gluconic acid), protein, minerals, flavonoids, vitamins and enzymes among others are also found in honey (Bouseta et al., 1996, Sabatier et al., 1992, Wang et al., 2004).

Hence, Cui meets the active step limitation of claim 1. It is further noted that claim 1 does not recite any specific parameters of heating or any specifics reaction flavor precursors, does not limit reaction precursor to any specific compounds, does not limit reaction flavors to any specific compounds, etc. Cui et al teaches the limitation of claim 1 heating an aqueous slurry containing reaction flavor precursor such as reducing sugars and amino acids (i.e. proteins) compounds using microwave radiation. Appellant have not provided any convincing arguments or any evidence that the process as disclosed by Cui et al does not lead to a formation of at least one reaction flavor.
In response to Appellant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., temperature parameters) are not recited in the independent rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant’s attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases 
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).
In response to Appellant’s arguments on page 8 of the Appeal brief regarding claim 2, it is noted that honey inherently meets the limitations of the water content as recited.
In response to Appellant’s arguments on page 9 of the Appeal brief regarding claims 6 and 7, it is noted that Cui et al discloses liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% within about 10 min (Abstract). Cui et al discloses the temperature changes were from 30 to 50°C (Abstract).
Further in regard to the temperature, concentration, time and pressure recitations, it is noted that: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature, concentration, time and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERA STULII/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791      
                                                                                                                                                                                                  /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.